DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, applicant should clarify the structure and/or arrangement of the force guidance units intended by “stacking magnetic force guidance units for the power generation cores on a power generation coil of the excitation core and then stacking the magnetic force guidance units of the power generation cores disposed later on power generation coil of the power generation cores disposed first.”
Regarding claim 4, applicant should clarify the structure and/or arrangement intended by “wherein a power generation module is constructed by combining a specific number of power generation cells corresponding to a design capacity.”  What “specific number” applicant intended?  What is “a design capacity”?  Applicant should clarify.
Claims 3-4 are pertain to a method but are not written and/or including method steps.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, as best understood in view of the rejection under 35 USC 112 second paragraphs, is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2009-0056457 A in view of Yoon [KR 10-2002-0093442 A.]
KR 10-2009-0056457 A discloses a method for producing electricity using induced electromagnetic force of a power generation coil, wherein a power generation cell (52) is constructed by stacking magnetic force guidance units (31-1) of the power generation cores (22) on a power generation coil (13) of the excitation core (12).
KR 10-2009-0056457 A discloses the instant claimed invention except for the specific of core stacking.
Yoon discloses the specific core laminated stacking, as claimed.
It would have been obvious at the time the invention was made to use the stacking magnetic guidance units of Yoon in KR 10-2009-0056457 A for the purpose of facilitating magnetic flux/field.
Regarding claim 4, Yoon further discloses a power generation coil [13.]
The specific number of generation cells would have been an obvious design consideration based on the intended applications and/or environments uses.

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record do not teach or suggest, in the claimed combination thereof, a method for producing electricity as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837